Citation Nr: 0306055	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disability with 
loss of vision secondary to service connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran has never been 
informed of the provisions of the VCAA, or of the evidence VA 
is responsible for obtaining or what the veteran is 
responsible for providing to substantiate his claim.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate his claim for secondary service connection, and 
who is responsible for providing such evidence.  

In a June 2000 statement, Dr. S. Gupta, a private physician, 
indicated that the veteran has anterior ischemic optic 
neuropathy and that the papillitis that led to the loss of 
vision was probably diabetic or hypertensive in origin.  The 
veteran is currently service connected for both diabetes 
mellitus and hypertension.  VA eye examinations in September 
1997 and June 2000 did not diagnose anterior ischemic optic 
neuropathy or another cause for the veteran's loss of vision, 
and the June 2000 VA examination specifically indicates that 
the etiology of the veteran's poor visual acuity was unclear.  
However, an October 2001 VA examination for diabetes 
indicated that the veteran had significant complications from 
his diabetes including eye.  Therefore, additional 
examination is necessary to determine the correct diagnosis 
for the cause of the veteran's loss of vision, and whether a 
service connected disability has caused or aggravated the 
disorder that has caused the loss of vision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the veteran and 
his representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for service connection for an 
eye disability with loss of vision 
secondary to service connected 
disability.  The notice should also 
advise the veteran of what evidence the 
VA is responsible for obtaining and what 
evidence the veteran is responsible for 
providing.

2.  Following completion of the above, 
the RO should schedule the veteran for a 
VA eye examination to determine the 
diagnosis and cause for the current eye 
disorder that has caused the loss of 
vision.  The examiner should provide a 
current diagnosis of the veteran's eye 
disability, i.e., whether the veteran has 
anterior ischemic optic neuropathy or 
whether another disorder has caused the 
loss of vision.  Additionally, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that the veteran's current eye disability 
with loss of vision was caused or 
aggravated by his service-connected 
diabetes mellitus and/or hypertension.  
The claims file should be made available 
to examiner for review.

3.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the veteran's claim 
and determine whether service connection 
for an eye disability with loss of vision 
secondary to service connected disability 
can be granted.  The RO should conduct 
any additional evidentiary development 
deemed appropriate under the provisions 
of VCAA.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable time 
period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


